In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-21-00200-CR
                                  No. 07-21-00201-CR
                              ________________________


                       JAMIE PARKER JERNIGAN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 31st District Court
                                  Wheeler County, Texas
             Trial Court Nos. 4897 & 4898; Honorable Steven Emmert, Presiding


                                     October 12, 2021

        ORDER EXTENDING TIME TO FILE REPORTER’S RECORD
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      In September 2017, in exchange for pleas of guilty, the trial court convicted

Appellant, Jamie Parker Jernigan, of obstruction or retaliation in trial court cause number
4897, 1 and of theft of cattle or exotic livestock in trial court cause number 4898. 2 Both

offenses are third degree felonies. Pursuant to a plea bargain, Appellant agreed to

confinement for ten years and a fine of $1,000, suspended in favor of four years

community supervision. Appellant’s punishment for his conviction for theft of cattle or

exotic livestock included restitution of $1,475.12.


       Three years later, the State moved to revoke Appellant’s community supervision

alleging numerous violations of the terms and conditions thereof. At a contested hearing

on the State’s motion, Appellant entered pleas of not true to all of the violations alleged

by the State. After testimony was presented from Appellant’s community supervision

officer, the trial court revoked Appellant’s community supervision and sentenced him to

consecutive ten-year sentences.


       On August 12, 2021, Appellant filed his notices of appeal challenging his

convictions. Four days later, on August 16, 2021, the official court reporter for the 31st

District Court of Wheeler County passed away. The clerk’s records and the reporter’s

record from the revocation hearing have both been filed. Appointed counsel has now

notified this court that she is unable to obtain a transcription of prior proceedings for use

in preparing Appellant’s brief.


       Rule 35.3(c) of the Texas Rules of Appellate Procedure places a joint burden on

the trial court and this court in ensuring that the appellate record is timely filed and

authorizes this court to enter any order necessary for doing so when the delay is not the


       1   TEX. PENAL CODE ANN. § 36.06(c) (West 2016).

       2   TEX. PENAL CODE ANN. § 31.03(e)(5)(A) (West 2019).


                                                   2
appellant’s fault. TEX. R. APP. P. 35.3(c). Because the former official court reporter cannot

now request an extension of time in which to file the complete reporter’s record, this court

sua sponte grants an extension of time in which to file the reporter’s record. The complete

reporter’s record is due on or before December 13, 2021.


       Should it be determined that the record cannot be filed by December 13, 2021, or

that transcriptions from prior hearings are lost or destroyed, the trial court is directed to

notify this court as soon as practicable for further consideration


       It is so ordered.


                                                         Per Curiam



Do not publish.




                                             3